Case 1:19-cr-00160-ELH Document 9 Filed 04/04/19 Page 1 of 1

 

IN THE UNITED STATES. DISTRICT COURT
FOR THE DISTRICT; {OF NEARYLAND

UNITED STATES OF AMERICA: «3 > a < beste
eae ne
v. RY _ 9p GRIMINAL NO. ELH 19 0160
DEMETRIOS STAVRAKIS,

Defendant.

GOVERNMENT’S MOTION TO UNSEAL INDICTMENT
The United States of America, by its attorneys, Robert K. Hur, United States Attorney for
the District of Maryland, Judson T. Mihok, Assistant United States Attorney's for said District,
moves this Honorable Court for an Order unsealing the indictment for the above-captioned case as
the arrest warrant has been executed, so there is no longer a concern that the Defendant named

herein will flee to avoid prosecution.

Respectfully Submitted,
Robert K. Hur
United St rmey

ube T,

Cifason T. Mihok
ssistant United States Attorney
kb

ORDERED, this 3! day of April, 2019 that the indictment be UNSEALED.

7
Beth P. Gesner
United States Chief Magistrate Judge
